                  Case 5:18-cr-00258-EJD Document 89 Filed 07/15/19 Page 1 of 8



 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           jeffrey.b.schenk@usdoj.gov

10 Attorneys for United States of America

11                                     UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                            SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                       ) CR-18-00258-EJD
15                                                   )
             Plaintiff,                              ) JOINT STATUS MEMORANDUM
16                                                   )
        v.                                           )
17                                                   )
     ELIZABETH HOLMES and                            )
18   RAMESH “SUNNY” BALWANI,                         )
                                                     )
19           Defendants.                             )
                                                     )
20                                                   )

21           The parties in the above-captioned matter hereby file this joint status memorandum in advance of
22 the hearing set for July 17, 2019. Statements from the government (Section I) and from the defense

23 (Section II) are set forth below.

24 I.        Government’s Statement
25           A.      Current Status Regarding Agency Documents
26           In advance of the June 28, 2019 hearing on Defendants’ Motion to Compel, the prosecution met
27 and conferred with defense counsel regarding certain categories of documents Defendants believed were

28 held by federal government agencies including the FDA, CMS, and the California Department of Public

     JOINT STATUS MEMORANDUM                         1
     CR-18-00258 EJD
              Case 5:18-cr-00258-EJD Document 89 Filed 07/15/19 Page 2 of 8



 1 Health (CDPH). During those discussions, government counsel informed defense counsel that the

 2 prosecution did not control the requested documents, but nonetheless offered to make efforts to obtain

 3 those documents from the agencies in question and produce them to the defense. Defendants rejected

 4 the government’s offer and filed a motion to compel. Nevertheless, on May 9, 2019, the government

 5 sent letters to representatives of FDA and CMS requesting access to the specific categories of

 6 documents identified by Defendants. On June 28, 2019, the Court held a motion hearing where the

 7 government informed the Court of the status of those requests and the agencies’ positions regarding

 8 production of the documents.

 9          Following the hearing on June 28, 2019, the prosecution continued its efforts to obtain the

10 requested materials from FDA and CMS. Government counsel urged the agencies to produce all

11 requested documents as soon as possible and provided them with copies of the Court’s June 28, 2019

12 order and a transcript of the motion hearing. The prosecution’s discussions with the agencies focused on

13 potential solutions to the issues preventing a prompt and complete production—in particular, the

14 agencies’ need for a protective order and a waiver from the Assignee controlling Theranos’s right to

15 trade secrets and confidential corporate information.

16          Accordingly, government counsel prepared a stipulated protective order designed to address the

17 agencies’ concerns regarding sensitive information and facilitate production of agency documents. The

18 resulting proposed protective order (attached hereto as Exhibit A) contains provisions similar to those in

19 the Supplemental Stipulated Protective Order entered in the SEC litigation for the same purpose. (See

20 Dkt. No. 83 in 18-cv-01603 EJD).

21          Government counsel also contacted counsel for the Theranos Assignee. The Assignee had

22 previously granted a waiver authorizing FDA and CMS to produce trade secrets and other confidential

23 corporate information in response to Balwani’s subpoena in the SEC civil case, but Assignee counsel

24 informed the government that Balwani’s lawyers had not requested a similar waiver applicable to the

25 criminal case. The government remedied this omission and asked for such a waiver, obtaining the

26 Assignee’s agreement after providing the proposed protective order to Assignee counsel.

27          During the week of July 8, FDA and CMS responded to the Court’s order with letters to all

28 parties clarifying and revising their positions on the document requests. FDA’s letter is attached hereto

     JOINT STATUS MEMORANDUM                         2
     CR-18-00258 EJD
                Case 5:18-cr-00258-EJD Document 89 Filed 07/15/19 Page 3 of 8



 1 as Exhibit B; CMS’s letter is attached as Exhibit C. In those letters, both FDA and CMS confirm their

 2 intention to compile and produce documents in their possession responsive to all six of the categories

 3 chosen by Defendants. Both FDA and CMS have prepared initial document productions totaling more

 4 than 10,000 pages, which can be produced as soon as the protective order is entered and the Assignee’s

 5 promised waiver is received.

 6          According to their letters, the agencies will then continue to collect and review documents in

 7 response to the pending requests, producing all responsive materials other than limited categories of

 8 information consisting of attorney-client privileged communications, attorney work product, and third-

 9 party trade secrets / confidential information not covered by the Theranos Assignee waiver.1 FDA has

10 stated that it no longer intends to withhold Theranos-specific documents based on the deliberative

11 process privilege, and CMS has similarly confirmed that it will not withhold documents on that basis.

12          CMS predicts that it can produce the documents it has already collected and loaded into its

13 review database by mid-August. In the meantime, it is working to collect and load the rest of its

14 potentially responsive documents for review. For its part, FDA estimates that its production of all

15 responsive documents may take as long as six months. Defendants have objected to this schedule, and

16 the prosecution shares the view that such a delay is unacceptable. The prosecution will make every

17 effort to speed up the FDA’s production of documents, up to and including serving its own Rule 17

18 subpoena on the agency if necessary. Today, both FDA and CMS represented to the prosecution that

19 they are exploring options to complete their productions more quickly than the projections in their letters

20 last week.

21          In sum, the following progress has been made since the June 28, 2019 hearing:

22             Government drafted stipulated protective order incorporating input from FDA, CMS,
23              Theranos Assignee, and defense counsel;

24             Theranos Assignee agreed to provide a waiver allowing FDA and CMS production of
25
            1
26          FDA also states that it will withhold from production materials available from public media or
   similar organizations (which the government understands to apply to widely distributed news bulletin
27 emails and similar documents) or materials containing “personal and private information” as well as
   information that could be used to identify a confidential informant. In recent conversations with
28 government counsel, FDA has agreed not to withhold such personal and private information from its
   production and to rely on the proposed Supplemental Protective Order in producing such information.
     JOINT STATUS MEMORANDUM                         3
     CR-18-00258 EJD
                 Case 5:18-cr-00258-EJD Document 89 Filed 07/15/19 Page 4 of 8



 1               Theranos confidential information under protective order;

 2              FDA and CMS confirmed agreement to search for and produce documents in their possession
 3               responsive to all requested categories;

 4              FDA and CMS prepared substantial initial productions that will be transmitted as soon as
 5               protective order is entered and waiver provided;

 6              FDA and CMS agreed not to withhold responsive documents regarding Theranos based on
 7               deliberative process privilege;

 8              FDA and CMS agreed not to withhold or redact personally identifying information in
 9               responsive documents;

10              FDA agreed not to withhold responsive documents based on relevance objections; and
11              CDPH completed email search confirming no additional responsive documents.
12          B.      Status of Other Issues Addressed at June 28, 2019 Hearing

13          The Court’s June 28, 2019 order states: “No later than July 12, 2019, the Government shall

14 complete its Brady review of the SEC agent notes and memoranda relating to the interviews of Craig

15 Hall and Bryan Tolbert and produce to the Defendants any Brady material contained therein.” On July

16 9, 2019, the Government provided a disclosure to the defendants regarding the Hall and Tolbert

17 interviews. The Government will review the remainder of the SEC notes for discoverable information

18 and make any required disclosures to the defense. On July 9, 2019, the Government made available for

19 the defense’s review notes of interviews by FBI, USPIS, and FDA-CI criminal investigators.

20          C.      Anticipated Next Steps

21          As described above, FDA and CMS have agreed to produce documents responsive to all of

22 Defendants’ requested categories once a supplemental protective order is entered in this case and the

23 Theranos Assignee provides a waiver allowing production of confidential corporate information. In

24 turn, the Assignee has agreed to give such a waiver upon entry of the same protective order.

25 Accordingly, the government respectfully requests that the Court enter the attached Supplemental

26 Protective Order. The Assignee will then give its waiver and FDA and CMS will transmit their initial

27 document productions. The government has asked the agencies to produce their documents to all parties

28 simultaneously to minimize delay. The agencies will then continue to collect, review, and produce

     JOINT STATUS MEMORANDUM                          4
     CR-18-00258 EJD
                 Case 5:18-cr-00258-EJD Document 89 Filed 07/15/19 Page 5 of 8



 1 responsive documents on a rolling basis, with the government assisting in any way it can to ensure that

 2 the process is completed as quickly as possible.

 3          The Court’s June 28, 2019 order clearly conveyed the Court’s view that the responsive

 4 documents currently held by FDA and CMS should be produced to the prosecution and the defense as

 5 soon as possible. Accordingly, the government believes that an additional Court order is unnecessary at

 6 this time. The government intends, however, to monitor the agencies’ ongoing document productions—

 7 in particular, the agencies’ efforts to complete their productions sooner than their initial projections—

 8 and will report to the Court immediately if a further order would help resolve this matter.

 9          The Government will continue to make available for the defense’s review any additional notes of

10 interview by FBI, USPIS, and FDA-CI generated in the prosecution.

11          Finally, consistent with the Court’s Order, the parties have jointly prepared a proposed pretrial

12 schedule, which is attached hereto as Exhibit D.

13 II.      Defendants’ Statement

14          A.      Agency Documents

15          The Court’s inquiry at the June 28, 2019 hearing was clear: will the CMS and FDA (“the

16 agencies”) produce documents responsive to the six defense requests and, if so, when? On July 9 and

17
     12, 2019, those agencies responded that they will gather some but not all documents responsive to the
18
     requests, on an unworkable timeline. Accordingly, a Court order is needed to ensure the defense will
19
     receive in a timely manner the documents they are entitled to under Santiago and Bryan. Only an order
20
     from this Court, not voluntary production by the agencies allowing them to collect some documents but
21

22 not others, will ensure that all responsive documents from the agencies are produced, and safeguard

23 defendants’ constitutional rights to a fair trial and to present a complete defense.2

24          Notwithstanding the efforts set forth above, the government has been unable to obtain assurance
25
     from the agencies that they will produce all documents responsive to the six defense requests. To the
26

27          2
            To clarify the government’s statement that the meet and confer conference was “in advance of
28 the June 28, 2019 hearing,” the actual date of that conference was April 5, 2019. The government did
   not request documents from the agencies until May 9, 2019, and they still have not complied.
     JOINT STATUS MEMORANDUM                          5
     CR-18-00258 EJD
                 Case 5:18-cr-00258-EJD Document 89 Filed 07/15/19 Page 6 of 8



 1 contrary, rather than answer the simple question posed by the Court of whether they will produce the

 2 documents and when, the agencies dedicated a collective eight (8) pages (See Exhibits B and C) to

 3
     describing what they have done to date to gather some responsive documents while failing to
 4
     acknowledge that other responsive documents likely fall outside of those efforts.
 5
            The government’s position during the drafting of this status report highlights that disconnect.
 6
     The initial draft of the government’s section of this report stated that the agencies confirmed that they
 7

 8 would search for “all non-privileged documents in their possession responsive to any requested

 9 categories.” (emphasis added) When defense counsel pointed out that the agencies’ letters did not

10 provide confirmation that all documents would be produced, and asked whether the government had

11
     independently obtained that assurance, the government conceded that the agencies had not actually
12
     agreed to produce all documents, and it revised the sentence to remove the reference to an agreement to
13
     produce “all non-privileged documents.” See Exhibit E (7/15/19 email exchange between L. Wade and
14

15 J. Bostic).

16          Moreover, the FDA says it will need up to six months to complete its production. CMS does not

17 even give a timeframe for completing its production once it sets up a review database for some of the

18 documents. Even the government agrees that the FDA’s timeline, in particular, is “unacceptable” given

19
     the trial date in this case. The government does not even comment on CMS’s vague timeline. The
20
     government’s solution that it may have to resort to issuing a Rule 17 subpoena is, respectfully,
21
     unworkable, and likely only to lead to further delay. Moreover, the government’s proposed solution is a
22

23 concession that the agencies may not properly comply on their own without a Court order, and that the

24 government anticipates that it may need help from the Court to achieve full compliance. This is after

25 months of vague and inadequate correspondence from the agencies. The much simpler, direct, and

26
     appropriate solution is a Court order under Rule 16.
27

28

     JOINT STATUS MEMORANDUM                          6
     CR-18-00258 EJD
                 Case 5:18-cr-00258-EJD Document 89 Filed 07/15/19 Page 7 of 8



 1          As a result, a Court order requiring collection and production of the six categories of documents,

 2 as well as specific deadlines for those productions, is necessary to ensure full and prompt compliance

 3
     with the government’s Rule 16 obligations. The government should not be allowed to satisfy its
 4
     obligations by permitting the agencies to choose the custodians and categories of documents they prefer
 5
     to collect and produce, and select the timeframes for production.3
 6
            B.      SEC Notes.
 7
            By letter dated July 9, 2019, AUSA Robert Leach informed the defense of the contents of SEC
 8
     notes regarding investor witness Craig Hall, pursuant to the government’s Brady obligations. The
 9
     defense is reviewing this material and will assess whether it believes further action is needed with
10
     respect to the SEC notes.
11
            C.      Agent Notes.
12
            While the government has permitted the defense to access agent notes from witness interviews
13
     by reviewing them at the U.S. Attorney’s Office, the government has refused to provide the defense with
14
     hard copies of these notes. On July 10, 2019, Mr. Balwani and his counsel conducted an in-person
15
     review of a subset of handwritten notes from the prosecution’s witness interviews, and two days later,
16
     Mr. Balwani renewed his request that the government provide the defense with hard copies of these
17
     agent notes. See Exhibit F (7/12/2019 Letter from S. Cazares). Three attorneys from Mr. Balwani’s
18
     defense team, and Mr. Balwani, spent almost 6 hours reviewing agent notes on July 10, but got through
19
     only a handful of them in that time due to the dense nature of the notes, very difficult and at times
20
     cryptic handwriting, and the need to constantly refer to the 302s to look for material discrepancies.
21
            Nevertheless, even that session unearthed considerable undisclosed Brady material, including
22
     material variances between the contemporaneous, handwritten agent notes, and the resulting typewritten
23
     memoranda previously disclosed to the defense. As a result of the system the government is trying to set
24
     up here, Mr. Balwani has been put in the catch-22 position of having to reveal the defense’s work
25

26
            3
27          Regarding the government’s claim about the circumstances of contacting the Assignee for a
   protective order, Mr. Balwani does not agree with the accuracy of the government’s characterization.
28 However, Mr. Balwani is pleased that the agencies will no longer be able to claim this issue as a barrier
   to document production.
     JOINT STATUS MEMORANDUM                          7
     CR-18-00258 EJD
              Case 5:18-cr-00258-EJD Document 89 Filed 07/15/19 Page 8 of 8



 1 product and trial strategy to the government in order to obtain copies of agent notes, which is the only

 2 meaningful way he would be able to use this Brady material for trial preparation and at trial. If the

 3 defense identifies any Brady material in the notes, which it already has, the defense must get copies of

 4 all the notes to avoid having to reveal defense strategy and work product to the government by telling

 5 the government its selection of particular notes. The system set up by the government where the defense

 6 has to tell them which notes it thinks contain exculpatory evidence is thus unworkable and an improper

 7 intrusion into defense strategies and work product. There is no countervailing government interest that

 8 could possibly justify the government’s continued refusal to provide copies of the agent notes to counsel

 9 and instead require the defense to continue to travel to review agent notes in-person at the U.S.

10 Attorney’s Office. See Exhibit F (7/12/2019 Letter from S. Cazares).

11

12 DATED: July 15, 2019                                  Respectfully submitted,

13                                                       ADAM A. REEVES
                                                         Attorney for the United States
14                                                       Acting Under Authority Conferred
                                                         By 28 U.S.C. § 515
15

16                                                       /s/
                                                         JEFF SCHENK
17                                                       JOHN C. BOSTIC
                                                         ROBERT S. LEACH
18                                                       Assistant United States Attorneys
19
     DATED: July 15, 2019
20
                                                         /s/
21                                                       KEVIN DOWNEY
                                                         LANCE WADE
22                                                       Attorneys for Elizabeth Holmes
23
     DATED: July 15, 2019
24
                                                         /s/
25                                                       JEFFREY B. COOPERSMITH
                                                         STEVE CAZARES
26                                                       Attorneys for Ramesh “Sunny”
                                                         Balwani
27

28

     JOINT STATUS MEMORANDUM                         8
     CR-18-00258 EJD
Case 5:18-cr-00258-EJD Document 89-1 Filed 07/15/19 Page 1 of 7




                 EXHIBIT A
              Case 5:18-cr-00258-EJD Document 89-1 Filed 07/15/19 Page 2 of 7



 1 ADAM A. REEVES (NYBN 2363877)
   Attorney for the United States,
 2 Acting Under Authority Conferred By 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   JEFF SCHENK (CABN 234355)
 5 JOHN C. BOSTIC (CABN 264367)
   ROBERT S. LEACH (CABN 196191)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5589
             FAX: (408) 535-5066
 9           john.bostic@usdoj.gov

10 Attorneys for United States of America

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                             SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                         ) CASE NO. 18-CR-00258 EJD
15                                                     )
             Plaintiff,                                ) STIPULATION AND [PROPOSED]
16                                                     ) SUPPLEMENTAL PROTECTIVE ORDER
        v.                                             )
17                                                     )
     ELIZABETH HOLMES and RAMESH                       )
18   “SUNNY” BALWANI,                                  )
                                                       )
19           Defendants.                               )

20
             The United States of America, by and through ADAM A. REEVES, Attorney for the United
21
     States Acting Under Authority Conferred by 28 U.S.C. § 515, and JEFF SCHENK, JOHN C. BOSTIC,
22
     and ROBERT S. LEACH, Assistant United States Attorneys for the Northern District of California, and
23
     the defendants, ELIZABETH HOLMES and RAMESH “SUNNY” BALWANI, and their attorneys,
24
     KEVIN DOWNEY and LANCE WADE of Williams & Connolly for HOLMES, and JEFFREY B.
25
     COOPERSMITH and STEPHEN A. CAZARES of Davis Wright Tremaine for BALWANI, hereby
26
     stipulate and jointly request that the Court issue a supplemental Protective Order in this case as
27
     described below.
28
     [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER RE FDA AND CMS
     INFORMATION                            1
     18-CR-00258 EJD
               Case 5:18-cr-00258-EJD Document 89-1 Filed 07/15/19 Page 3 of 7



 1          The parties stipulated to, and the Court entered, a Protective Order in this case on or about July

 2 2, 2018 (Docket #28) (“the Original Protective Order”). During the course of its investigation, the

 3 United States has obtained materials from various government agencies, including the Food and Drug

 4 Administration (“FDA”) and the Centers for Medicare & Medicaid Services (“CMS”), and may obtain

 5 additional materials from the foregoing agencies or from other similar government agencies. These

 6 materials may contain information that the government considers confidential corporate information,

 7 trade secrets, Protected Health Information (PHI, as defined in HIPAA), or protected by certain

 8 privileges and doctrines, such as work product and deliberative process. Accordingly, the parties agree

 9 that a Supplemental Protective Order is necessary to govern access to and use of such “Government

10 Agency Documents,” which shall include any documents produced by the government bearing a bates

11 number prefix containing “FDA” or “CMS” and bearing the legend “FDA/CMS – CONFIDENTIAL,”

12 or any other documents the government identifies in writing as Government Agency Documents that are

13 in need of protection under the terms of this Supplemental Protective Order. Defendants agree to the

14 designation of documents as protected under this Supplemental Protective Order or the Original

15 Protective Order for the purpose of facilitating production of documents without delay caused by a need

16 for a line by line review of documents, and not based on any agreement or concession that any

17 documents are worthy of such protection.

18          Therefore, the parties stipulate and agree as follows:

19          1.     Each reference to “Private Documents” in paragraphs 1 through 4 and 6 of the Original

20 Protective Order shall apply to Government Agency Documents.

21                     ADDITIONAL PROTECTIONS FOR PHI IN CMS DOCUMENTS

22          2.     Pursuant to 45 C.F.R. § 164.512 et seq. and for purposes of compliance with the Health

23 Insurance Portability and Accountability Act of 1996 (HIPAA), and subject to the provisions of this

24 Protective Order, legal counsel in this case, the employees and agents of each party, and all non-party

25 Covered Entities, as that term is defined in HIPAA, are expressly and specifically authorized to use or

26 disclose Protected Health Information (PHI), as that term is defined in HIPPA, in accordance with this

27 order to:

28
     [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER RE FDA AND CMS
     INFORMATION                            2
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 89-1 Filed 07/15/19 Page 4 of 7



 1                 a)      comply with the discovery obligations and requests made pursuant to the Federal

 2                         Rules of Criminal Procedure in this case seeking PHI;

 3                 b)      request interviews or depositions and interview, depose, or respond in interviews

 4                         or depositions in which PHI might be disclosed;

 5                 c)      prepare briefs and other materials for the Court so long as such materials are

 6                         treated in accordance with this Protective Order; and

 7                 d)      disclose PHI to a party's expert regardless of whether the expert is a consulting or

 8                         testifying expert.

 9          3.     The intent of the additional protections for PHI is to authorize the use and disclosure of

10 PHI in accordance with 45 C.F.R. § 164.512 and the terms of this Protective Order. To the extent that

11 the uses and disclosures of PHI authorized under this Protective Order may be permitted under other

12 provisions of the HIPAA Privacy Rule, such uses and disclosures shall be made pursuant to and in

13 accordance with 45 C.F.R. § 164.512(e). This paragraph shall not be read to authorize uses and

14 disclosures of PHI that are not otherwise authorized under this Protective Order.

15          4.     Pursuant to 5 U.S.C. § 552a(b)(11), this Protective Order authorizes CMS to release

16 Privacy Act-protected information covered by this Protective Order, without the consent of the subject

17 individual.

18                               CERTIFICATIONS AND MISCELLANEOUS

19          5.     Prior to receiving access to any Government Agency Documents, each Defense Team

20 member shall sign a copy of the attached Certification. By signing the Certification, each Defense Team

21 member acknowledges that:

22                 a)      She or he has reviewed the Original Protective Order as well as this Order;

23                 b)      She or he understands the contents of those Orders;

24                 c)      She or he will access and use Government Agency Documents only as permitted

25                         by the terms of those Orders; and

26                 d)      She or he understands that failure to abide by those Orders may result in sanctions

27                         by this Court and she or he submits to the jurisdiction of the Court for the purpose

28
     [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER RE FDA AND CMS
     INFORMATION                            3
     18-CR-00258 EJD
              Case 5:18-cr-00258-EJD Document 89-1 Filed 07/15/19 Page 5 of 7



 1                          of enforcing those Orders and imposing any sanctions for their violation.

 2          6.      Defense counsel will maintain a copy of each signed Certification. The United States

 3 shall have no access to these signed copies without further order of the Court.

 4          7.      Any pleadings that reveal the contents of Government Agency Documents—either by

 5 attaching copies of such documents or by referencing their content—shall be filed under seal or redacted

 6 to prevent the disclosure of such contents.

 7          8.      Any disputes concerning this Stipulation and Protective Order shall be resolved by this

 8 Court only after defense counsel and counsel for the United States have first conferred and attempted to

 9 resolve the dispute.

10          9.      Additionally, in the event either defendant seeks to challenge the designation of a

11 document under this Supplemental Protective Order, or obtain a judicial ruling permitting broader

12 disclosure of the contents of such a document, that defendant shall notify government counsel in this

13 case to inquire whether the United States or any interested person or party objects to public disclosure of

14 a specific document. Upon receipt of such notice, government counsel shall determine whether there is

15 any objection to the requested lifting of protections under this Supplemental Protective Order for the

16 identified document. Government counsel shall provide an email response to any such inquiries by

17 defendants promptly, but no later than ten business days after receiving the inquiry, including

18 identification of any requested redactions of the identified document. In the event government counsel

19 fails to respond to such inquiry by defendants within 10 days, relief from the protections of this

20 Supplemental Protective Order for the identified document shall be automatic.

21          10.     As this Order does not directly address the use or introduction of Government Agency

22 Documents at trial, the parties agree to meet and confer in advance of trial regarding appropriate

23 procedures to protect sensitive information in such documents. By stipulating to this Supplemental

24 Protective Order, the defendants do not waive any right they may have to petition the Court ex parte and

25 in camera to challenge or remove the designation of a document under this Supplemental Protective

26 Order, or the Original Protective Order, to facilitate the appropriate use of that document at trial.

27 Conversely, the government does not concede that any such issues should be addressed ex parte.

28
     [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER RE FDA AND CMS
     INFORMATION                            4
     18-CR-00258 EJD
             Case 5:18-cr-00258-EJD Document 89-1 Filed 07/15/19 Page 6 of 7



 1          11.    Counsel for the defendants shall notify CMS of the completion of this case so that the

 2 agency can complete its disclosure tracking obligations. Such notification should be sent to

 3 DataUseAgreement@cms.hhs.gov and CMS counsel and a copy of this Order should be attached.

 4          12.    The parties stipulate to this Order without prejudice to their ability to seek to modify the

 5 terms of the Order at a future date.

 6
     DATED: July 15, 2019                                 Respectfully submitted,
 7
                                                          ADAM A. REEVES
 8
                                                          Attorney for the United States
 9                                                        Acting Under Authority Conferred
                                                          by 28 U.S.C. § 515
10
                                                          /s/
11                                                        JEFF SCHENK
                                                          JOHN C. BOSTIC
12                                                        ROBERT S. LEACH
13                                                        Assistant United States Attorneys

14
     DATED: July 15, 2019
15

16
                                                          /s/
17                                                        KEVIN DOWNEY
                                                          LANCE WADE
18                                                        Attorneys for Elizabeth Holmes

19
     DATED: July 15, 2019
20

21
                                                          /s/
22                                                        JEFFREY B. COOPERSMITH
                                                          STEPHEN A. CAZARES
23                                                        Attorneys for Ramesh “Sunny”
                                                          Balwani
24
     SO ORDERED.
25

26 DATED: ______________                                  ___________________________________
                                                          HONORABLE EDWARD J. DAVILA
27
                                                          United States District Court Judge
28
     [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER RE FDA AND CMS
     INFORMATION                            5
     18-CR-00258 EJD
              Case 5:18-cr-00258-EJD Document 89-1 Filed 07/15/19 Page 7 of 7



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                           SAN JOSE DIVISION

11   UNITED STATES OF AMERICA,                       ) CASE NO. 18-CR-00258 EJD
                                                     )
12           Plaintiff,                              ) CERTIFICATION REGARDING COMPLIANCE
                                                     ) WITH PROTECTIVE ORDER
13      v.                                           )
                                                     )
14   ELIZABETH HOLMES and RAMESH                     )
     “SUNNY” BALWANI,                                )
15                                                   )
             Defendants.                             )
16

17           The undersigned acknowledges that she or he has received copies of the Original Protective
18 Order (Dkt. No. 28) and the Supplemental Protective Order in the case of UNITED STATES v.

19 ELIZABETH HOLMES and RAMESH “SUNNY” BALWANI, CR 18-258-EJD, and has read,

20 understands, and agrees to the terms of both Orders, and hereby submits to the jurisdiction of the United

21 States District Court for the Northern District of California for the purposes of enforcement of the terms

22 and punishment of any violations thereof.

23

24 Date: ________________                                __________________________________
                                                         Signature
25

26                                                       __________________________________
                                                         Printed Name
27

28
     [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER RE FDA AND CMS
     INFORMATION                            6
     18-CR-00258 EJD
Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 1 of 5




                 EXHIBIT B
          Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 2 of 5
                                                                  Office of the Chief Counsel
           U.S. FOOD & DRUG                                       Food and Drug Administration
           ADMINISTRATION
                                                                  10903 New Hampshire Avenue
                                                                  Silver Spring, MD 20993-0002




    July 9, 2019

Via Email

    John C. Bostic                               Jeffrey B. Coopersmith
    Assistant United States Attorney             Davis Wright Tremaine LLP
    john. bostic@usdoj.gov                       jeffcoopersmith@dwt.com

                                                 Kevin M. Downey
                                                 Williams & Connolly LLP
                                                 kdowney@wc.com

          Re:      Document Request - United States v . Elizabeth Holmes & Ramesh
                   Balwani, 18-CR-00258 EJD (N.D. Cal.)

Dear Messrs. Bostic, Coopersmith, and Downey:

Pursuant to the June 28, 2019 Order in the above-captioned action directing the United
States Food and Drug Administration ("FDA") to provide the parties with specific
information regarding the documents it agrees to produce or objects to producing in
response to the document requests made by the Government on behalf of Defendants, FDA
replies as follows.

FDA is, and has been, working diligently to collect, process, review, and ultimately produce
all documents responsive to all six categories requested by the parties. FDA's collection
and review began in response to an earlier subpoena by Defendant Balwani's counsel, Mr.
Coopersmith, in the separate but related matter Securities and Exchange Commission v.
Ramesh "Sunny" Balwani, Civil Action No. 5:18-cv-01603 (N.D. Cal.) (the "SEC matter").
That subpoena requests, among other items, "all documents and communications
referring or relating to Theranos, Holmes, or Balwani" (Balwani SEC RFP No. 1). Because
all six categories of documents requested in the above-captioned matter are subsumed by
the subpoena issued in the SEC matter, FDA has effectively been collecting, processing,
and reviewing documents responsive to the six categories even prior to receiving the
requests by the U.S. Department of Justice ("DOJ'').

To date, in addition to the over 40,000 pages that FDA previously produced to DOJ that
were forwarded to Defendants, see Dkt. No. 67, at 3, FDA has collected over 19,000
documents 1 from more than 45 custodians located in 8 FDA offices, including the Office of

1
  FDA previously stated that it had collected over 62,000 documents in response to the
subpoena in the SEC matter, but then discovered that many of those documents were false
hits containing the word "Holmes" but that were unrelated to Defendant Holmes or
Theranos. New searches were run to exclude the false hits, which account for the new and
lower number of potentially responsive documents.
                                            1
       Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 3 of 5
                                                                   Office of the Chief Counsel
        U.S. FOOD & DRUG                                           Food and Drug Administration
        ADM I NIS T RAT ION
                                                                   10903 New Hampshire Avenue
                                                                   Silver Spring, MD 20993-0002


Legislation, the Office of Media Affairs, the Office of Regulatory Affairs, the Office of the
Chief Counsel, and the following offices in FDA's Center for Devices and Radiological
Health ("CDRH"): the Office of the Center Director; the Office of Communication and
Education; the Office of Surveillance and Biometrics; and the Office of In Vitro Diagnostics
and Radiological Health. Although FDA has no practicable electronic mechanism by which
it can isolate the documents in its present collection that correspond to the six categories
requested in the above-captioned action, 2 to the extent FDA can prioritize documents from
custodians likely to have documents responsive to the six categories, it will do so. For
example, FDA will prioritize documents from its Office of Media Affairs, which is the office
most likely to have documents responsive to Category 1 of Defendants' motion to compel,
which seeks all communications regarding Theranos between the government and the
Wall Street Journal (see Dkt. No. 67).

FDA is committed to continue working cooperatively vvith the parties to provide them non-
privileged documents responsive to the six requested categories in the most efficient
manner possible. To that end, FDA will produce documents responsive to all six categories
and is waiving its deliberative process privilege for Theranos-specific documents.3

FDA will continue to process the documents it has collected and will produce to the parties
in the above-captioned matter all Theranos-related documents, including those responsive
to the six categories requested in this matter, subject to the following limitations, which
were discussed in greater detail in my June 7, 2019 letter to Mr. Bostic (Dkt. No. 79-4):

    1. Most importantly, FDA is prohibited by law from producing to the parties in the
       above-captioned matter documents containing Theranos's trade secret and/or
       confidential commercial information without (1) a waiver from Theranos's assignee
       or (2) a court order directing FDA to produce Theranos's trade secret and
       confidential commercial information to the parties. See 21 U.S.C. § 331(j); 21 U.S.C.
       § 36oj(c); 18 U.S.C. § 1905; 21 C.F.R. § 20.61. In the SEC matter, Theranos's
       assignee recently provided a waiver permitting FDA to produce Theranos's trade
       secret and confidential commercial information in response to the subpoena issued
       by Defendant Balwani and pursuant to the supplemental protective order entered



2
  FDA does not currently have the capability to extract a narrower set of documents from its
current collection and exclude those from further review for the SEC matter. In other words,
were FDA to electronically isolate the documents in its collection that are potentially
responsive to the six categories, FDA would have to review those documents a second time
to respond to Defendant Balwani's subpoena in the SEC case. Accordingly, by proceeding
with its processing, review, and production of its broader collection of Theranos-related
documents, FDA is undertaking the most efficient route toward resolving the parties'
requests in both related matters.
3 FDA has not waived its deliberative process privilege for non-Theranos-specific documents
related to the agency's non-final laboratory developed test ("LDT") policy and draft
guidance, and deliberations regarding the same.
                                          2
       Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 4 of 5
                                                                     Office of the Chief Counsel
        U.S. FOOD & DRUG                                             Food and Drug Administration
        ADMINISTRAT ION                                              10903 New Hampshire Avenue
                                                                     Silver Spring, MD 20993-0002


       in that case. 4 That waiver permits FDA to review documents more quickly because
       it no longer needs to review for, and redact, Theranos' s trade secret and confidential
       commercial information.s Indeed, FDA expects to make a production of Theranos-
       related documents to Defendant Balwani's counsel this week in the SEC matter.
       That production will consist of over 350 documents and 5,500 pages. FDA can
       provide the parties in the above-referenced matter those documents as soon as it
       obtains a waiver from Theranos's assignee or a court order directing FDA to
       produce the documents that it produces to Defendant Balwani's counsel in the SEC
       matter to the parties in the above-captioned action. FDA estimates that it can
       complete its entire production of the documents it has collected in response to the
       subpoena in six months if there is a waiver from Theranos's assignee or a court
       order directing the agency to produce documents to the parties in the above-
       captioned action; that timeframe v\rill be more than twice as long without a waiver
       or court order, because FDA will have to re-review the documents and redact
       Theranos's trade secret and commercial confidential information from them before
       they can be produced to the parties in the above-referenced matter.

    2. FDA intends to redact third-party trade secret and confidential commercial
       information from the responsive documents as required under the law. 21 U.S.C.
       § 331G); 21 U.S.C. § 36oj(c); 18 U.S.C. § 1905; 21 C.F.R. § 20.61.

    3. To the extent a document is privileged or otherwise protected (including but not
       limited to attorney-client communications and attorney work product, personal
       and private information, and information that could be used to identify a
       confidential informant, if any), FDA will redact it or, if it is not segregable, withhold
       it in its entirety, except that it will release the document or a segregable portion of
       it, as applicable, to the extent it is subject to FDA's deliberative process privilege
       waiver.

    4. To the extent a document is available from public media or similar organizations
       (including but not limited to Bulletin Intelligence, GenomeWeb, The Gray Sheet,
       PharmaVOICE, POLITICO Pulse, and Google Alerts) and does not otherwise
       include commentary by FDA employees (such as, for example, an employee
       forwarding a news article and commenting on the article in the body of the email),
       FDA will not produce it, as such items are available to the parties by other, less
       burdensome means.

    5. To the extent FDA identifies a document that it has already produced to DOJ and
       which DOJ has produced to the parties in the above-captioned action, FDA will not
       produce that document again. Of course, given the limitations of FDA's technology,

4 The waiver from Theranos's assignee in the SEC case followed multiple requests to
Defendant Balwani's counsel and counsel to Theranos's assignee over several months and
protracted negotiations regarding a protective order requested by the assignee.
s Of course, FDA still must review for, and redact, third-party trade secret and confidential
commercial information. However, FDA expects that there will be little of that information
among the collected documents.
                                            3
       Case 5:18-cr-00258-EJD Document 89-2 Filed 07/15/19 Page 5 of 5
                                                                    Office of the Chief Counsel
        U.S. FOOD & DRUG                                            Food and Drug Administration
        ADMINISTRATION
                                                                    10903 New Hampshire Avenue
                                                                    Silver Spring, MD 20993-0002


       outlined in our June 7 letter, it is likely that the productions will include duplicates
       of previously-produced documents.

    6. FDA will limit its search for responsive documents to the date range January 1, 2010
       through June 30, 2018, which is the date range for which FDA collected documents
       pursuant to Defendant Balwani's subpoena in the SEC matter. Such timeframe is
       more than reasonable, as it encompasses the timeframe of the single allegation
       related to FDA in the Superseding Indictment (late 2013 through 2014), see Dkt.
       No. 39, at ,i 12(F); it is the date range selected by Defendant Balwani in his subpoena
       for the SEC matter; and it reduces the undue burden on FDA that would result from
       the original, non-time-limited request.

To summarize, FDA is not withholding responsive documents based on a determination
of relevance, and it is not withholding documents that relate specifically to Theranos on
the basis of the deliberative process privilege. It does, however, need to review the
collected documents for responsiveness as well as the other privileges and protections
discussed above.

I trust that this letter conveys the information that the Court directed FDA to provide to
the parties. FDA will continue to work as expeditiously as possible to provide the parties
with the requested material, as set forth above.

Sincerely,

rY\a1v].~-fm1~
Marci B. Norton
Senior Counsel




                                           4
Case 5:18-cr-00258-EJD Document 89-3 Filed 07/15/19 Page 1 of 6




                 EXHIBIT C
                                                                                              ll/l s
              Case 5:18-cr-00258-EJD Document 89-3 Filed 07/15/19 Page 2 of 6
DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop C2-21-16
Baltimore,   Maryland   21244-1850
                                                                               (t\ilRS    il[]t)t( ,\t{ti ñ \lt,.l) l( ,\ il) st.R\ t(   t:s




Center         Glinical Standa           and Qualitv/ Qual         . Safetv & Overs         ht Grouo

 Iuly 12,2019

Sent     Email
John C. Bostic
Assistant United States Attorney
Northern District of California
150 Almaden Boulevard, Suite 900
San Jose, California 95113
John.Bostic@usdoj gov   .




 Jeffrey B. Coopersmith
 Davis Wright Tremaine LLP
 920 Fifth Avenue Suite 3300
 Seattle WA 98104
j effcoopersmith@dwt.com


Kevin Downey
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005
kdowney@wc.com

         Re      Document Access Request - united states v. Elizabeth Holmes and Ramesh
                 Balwani, 1 8-CR-00258 EJD

Dear Messrs. Bostic, Coopersmith, and Downey:

This letter responds to the Court's June 28, 2019 order in the above-captioned action instructing
the Centers f'or Medicare & Medicaid Services (CMS) to provide the parties with specific
information regarding the documents the agency agrees to produce or objects to producing in
response to the document requests made by the Government on behalf of Defendants.

In my previous letter to Mr. Bostic dated June 10, 2019, CMS agreed to provide documents in the
agency's possession between September 1,2013 and December 3 I ,20161 that are responsive to the
six categories of documents requested and that are not protected by the attorney-client or work
product privileges. The fbllowing is a summary of the steps CMS has taken to identify, collect,
and review responsive documents.

CMS understands that the parties are currently negotiating a proposed Supplemental Protective
Order that will govern CMS documents produced in this case and that Mr. Bostic is working to
obtain a waiver from Theranos's assignee permitting CMS to disclose Theranos's trade secret and
confidential commercial information to the parties in response to this document request. Once the
Court enters the Supplemental Protective Order and the waiver is obtained, CMS will promptly


I Mr. Balwani's counsel previously agreed to narrow
                                                      the time period relevant to Mr. Balwani's subpoena to CMS in
,sF.'c v Ralwani. case No. | 8-cv-0 1602-F.lD to Senfemher 1 . ?.o11 and l)ecemher 7l . ?.o16.
          Case 5:18-cr-00258-EJD Document 89-3 Filed 07/15/19 Page 3 of 6
provide Mr. Bostic with 5,014 pages that fall within the following categories of extemal
communications responsive to the document request as follows.

    o   communications between the cMS offrce of communications and the media about
        Theranos, including communications between the agency and Johl caneyrou or the wall
        Street Joumal. The CMS Office of Communications coordinates requests for information
        from members of the media and provides responses on behalf of the agency. These
        documents are responsive to Document Request No. 1.

    o   Communications between CMS (the Clinical Lab group and CCSe Management) and
        Theranos. The CMS Division of Clinical Laboratory Management and euality
                                                                                      ithe
        clinical Lab group) is responsible for clinical Laboratory Improvement Amendment
        (GLIA) programs. Two cMS employees from this group performed the 2015 cLIA survey
        of rheranos. The clinical Lab group is part of the cMS center for clinical standards and
        Quality (CCSQ) and some members of CCSQ management were involved with the
        Theranos matter after the 2015 survey was performed. These documents are responsive to
        Document Request No. 2.

    o   Communications between the Clinical Lab group and the American Association of Clinical
        chemistry (AACC). These documents are responsive to Document Request No. 3. The
        CMS Clinical Lab group does not generally communicate with third panies about the CLIA
        compliance of particular laboratories. The agency conducted a limited search for
        communications between the cMS clinical Lab group and Labcorp, euest Diagnostics, or
        the AACC to confirm this practice. The search produced a few emails to or from AACC
        that are all form marketing emails or emails about attending the AACC Annual Scientific
        Meeting. These ¡esults confirm that CMS did not communicate with third parties about
        Theranos's lab compliance with CLIA and, therefore, the agency would noi have additional
        documents responsive to Document Request No. 3.

   ¡    Documents from the Califomia Department of Public Health's California Laboratory Field
        Services (CDPH) related to the federal 2013 Theranos CLIA Survey. These documents are
        responsive to Document Request No. 6. CDPH conducted a search and no email
        communications with CMS regarding the routine 2013 CLIA survey of Theranos exist. S¿e
        Attachment A, Declaration of Donna McCallum, July 1 l, 2019.

Internal communications were redacted from the categories ofdocuments listed above because they
were originally reviewed for production in response to a subpoena in sEC v. Balwani, case No. lg-
cv-01602-EJD. CMS has produced these redacted documents to Mr. Balwani in the civil matter.
Subsequent productions will include revised versions of materials where internal communications
were previously redacted, but redactions made to protect information covered by the attomey-client
or work product privileges will remain. CMS does not intend to withhold information that may be
protected by the deliberative process privilege.

cMS also produced communications between the clinical Lab group and the u.S. Food and Drug
Administration (FDA) about Theranos to Mr. Balwani in sEC v. Balwani, case No. 1g-cv-01602-
EJD. Once the Court enters the Supplemental Protective Order and the Theralos assignee provides
a waiver, cMS will promptly produce those documents to Mr. Bostic. cMS also identified and
reviewed additional CMS communications with the FDA about Thera¡os and is processing those
communications for production. The estimated production date is the week of JuIy 15,2019.
These documents are responsive to Document Request No. 4.
          Case 5:18-cr-00258-EJD Document 89-3 Filed 07/15/19 Page 4 of 6
CMS has made significant effo¡ts to identify, collect, review, and produce non-privileged internal
email responsive to Document Request Nos. r,2,4, and 6. These efforts a¡e                  io d"tuil
below. Although cMS cannot control the amount of time it will take to load "*plain"ã
                                                                                daia into the
Relativity review database, process the data so it is ready for review, or process the data for
production, the agency has used its best efforts to provide an estimated time line. The time line
assumes that a Supplemental Protective Order is entered by the Court and the Theranos assignee
grants a waiver to allow CMS production of these documents.

    a   Internal email from employees in the cMS office of communications who dealt with
        media contacts about Theranos have already been collected and loaded into the review
        database. cMS is cunently conducting a review for documents protected by the attorney-
        client and work product privileges. cMS estimates that these documents will be producêd
        to Mr. Bostic by August 16,2019. These documents are responsive to Documeni Request
        No. 1.

        some internal email from employees in the clinical Lab group and ccse Management
        have already been collected and loaded into the review database. CMS is cunenily
        conducting a review for documents protected by the attomey-client and work product
        privileges. cMS estimates that these documents will be produced to Mr. Bostlc by August
        16,2019. These documents could be responsive to Document Request Nos . 1,2,4, and 6.

        In addition to the email previously collected, cMS has also starled the process of collecting
        and identifring email from the Clinical Lab group, CCSe Management, and FOIA
        persormel to provide a complete set of intemal communications about Theranos between
        September 1,2013 and December 31,2016. CMS IT has almost completed collecting
        documents from these custodians and will work to identify the potentially responsive set of
        documents. The responsive set of documents will then need to be exported and shipped to
        the Relativity database staff rhe cMS request to upload the data is then put into a queue
        and cMS has no control over how quickly the data is loaded. The average load timJhas
        recently been thirteen work days. once the data is loaded, further processihg is needed to
        get to the documents that cMS will need to ¡eview. The average time for data analysis and
        processing has recently been eight work days. CMS will not know the quantity of
        documents until this work is complete. cMS estimates that this data will be identified and
        loaded into the review database by August 23, 2016. once the data is loaded, cMS will be
        better able to estimate how long it will take to review the documents for information
        protected by the attorney-client and work product privileges and produce them. CMS is
        exploring methods to potentially decrease the time it will take to p¡oduce these documents.
        cMS will provide a status update to the parties promptly after cMS knows the quantity of
        documents to review. These documents could be responsive to Document Request Nos. 1,
        2,4 and6.

cMS does not have documents responsive to Request No. 5. while cMS interacts with and
supports law enforcement, the agency does not serve a criminal law enforcement function and,
therefore, it does not create or retain Reports of Investigation (RoIs) memorializing govemment
communications with witnesses.
          Case 5:18-cr-00258-EJD Document 89-3 Filed 07/15/19 Page 5 of 6
cMS is committed to working with you to produce documents responsive to your requests as
detailed above. Please contact cMS counsel Lindsay Turner to discuss this matter further.




                                   Karen W
                                   Director
                                   Division of         Laboratory Improvement and Quality
                                   Centers for Medicare & Medicaid Services
Case 5:18-cr-00258-EJD Document 89-3 Filed 07/15/19 Page 6 of 6
Case 5:18-cr-00258-EJD Document 89-4 Filed 07/15/19 Page 1 of 3




                 EXHIBIT D
       Case 5:18-cr-00258-EJD Document 89-4 Filed 07/15/19 Page 2 of 3



                           PROPOSED PRETRIAL SCHEDULE


            Date                                            Event
Monday, September 16, 2019     The Government shall complete its Rule 16(a) disclosures
                               (except expert disclosures). The Government shall remain
                               obligated to produce any Rule 16(a) material it subsequently
                               discovers.

Tuesday, October 15, 2019      All pretrial motions pursuant to Rule 12(b)(3)(A)-(D) are to
                               be filed.

Tuesday, November 12, 2019     Responses to Rule 12(b)(3)(A)-(D) motions due.

Tuesday, November 25, 2019     Replies in support of Rule 12(b)(3)(A)-(D) motions due.

Monday, December 16, 2019      Hearing on Rule 12(b)(3)(A)-(D) motions.

Monday, February 3, 2020       The Government shall complete its disclosure of Jencks
                               materials. The Government shall remain obligated to produce
                               any Jencks materials it subsequently discovers.

Friday, March 6, 2020          The Government shall serve a summary under Rule 16 for
                               each expert witness that it intends to call at trial in its case-in-
                               chief.

Friday, March 6, 2020          The Government shall provide notice of any evidence of other
                               crimes, wrongs or acts which the Government intends to offer
                               under Federal Rule of Evidence 404(b).

Wednesday, April 29, 2020      Each defendant shall serve a summary pursuant to Rule 16 for
                               each expert witness that defendant intends to call at trial in the
                               defendant’s case-in-chief.

Friday, May 1, 2020            Each defendant shall complete the defendant’s Rule 16
                               disclosures other than expert disclosures.

Friday, May 1, 2020            The Government shall serve witness and exhibit lists for its
                               case-in-chief.

                               The Government shall identify any statement the Government
                               intends to offer under Federal Rule of Evidence 801(d)(2)(E).

Wednesday, May 13, 2020        The Government shall serve a summary pursuant to Rule 16
                               for each expert witness that it intends to call at trial in rebuttal
                               to expert testimony offered by any defendant.
       Case 5:18-cr-00258-EJD Document 89-4 Filed 07/15/19 Page 3 of 3



Friday, May 15, 2020        Each defendant shall serve witness and exhibit lists for the
                            defendant’s case-in-chief.

Friday, May 22, 2020        Motions in limine and motions relating to experts due.

Friday, May 22, 2020        Proposed jury instructions, juror questionnaire, and voir dire
                            questions due.

Monday, June 8, 2020        Responses to motions in limine and motions relating to
                            experts due.

Monday, June 8, 2020        The parties shall file a pretrial conference statement
                            addressing the matters set forth in Local Rule 17.1-1. The
                            Government shall advise the Court that it has produced all
                            Brady and Giglio information in its possession and will
                            continue to produce any the government subsequently
                            discovers.

Monday, June 22, 2020       Replies in support of motions in limine and motions relating
                            to experts due.

Monday, July 13, 2020       Pretrial Conference

Tuesday, July 28, 2020      Jury Selection

Tuesday, August 4, 2020     First Day of Trial
Case 5:18-cr-00258-EJD Document 89-5 Filed 07/15/19 Page 1 of 2




                      EXHIBIT E
                  Case 5:18-cr-00258-EJD Document 89-5 Filed 07/15/19 Page 2 of 2


McDowell, Amanda

From:                               Bostic, John (USACAN) <John.Bostic@usdoj.gov>
Sent:                               Monday, July 15, 2019 6:29 PM
To:                                 Wade, Lance; Cazares, Steve; Schenk, Jeffrey (USACAN); Leach, Robert (USACAN)
Cc:                                 Coopersmith, Jeff; Gorton, Kelly; Byer, Ben; McDowell, Amanda; Chen, Michelle; Trefz,
                                    Katherine; Roper, Seema Mittal; Downey, Kevin
Subject:                            RE: US v. Holmes et al - Supplemental PO - Revised


[EXTERNAL]

Lance,

I take your point on the italicized language. I edited a similar sentence earlier in the draft but left that one as-is as an
oversight. We will revise that sentence to read: “FDA and CMS confirmed agreement to search for and produce
documents in their possession responsive to all requested categories.”

John

From: Wade, Lance <LWade@wc.com>
Sent: Monday, July 15, 2019 6:23 PM
To: Bostic, John (USACAN) <jbostic@usa.doj.gov>; Cazares, Steve <SteveCazares@dwt.com>; Schenk, Jeffrey (USACAN)
<JSchenk@usa.doj.gov>; Leach, Robert (USACAN) <RLeach@usa.doj.gov>
Cc: Coopersmith, Jeff <JeffCoopersmith@dwt.com>; Gorton, Kelly <KellyGorton@dwt.com>; Byer, Ben
<BenByer@dwt.com>; McDowell, Amanda <AmandaMcDowell@dwt.com>; Chen, Michelle <MChen@wc.com>; Trefz,
Katherine <KTrefz@wc.com>; Roper, Seema Mittal <smroper@wc.com>; Downey, Kevin <KDowney@wc.com>
Subject: RE: US v. Holmes et al - Supplemental PO - Revised

Counsel:

Your draft states that the “FDA and CMS confirmed agreement to search for and produce all non-privileged documents
in their possession responsive to any requested categories.” (Emphasis added). That confirmation is not provided in the
correspondence from the agencies that was sent to defense counsel. We write to confirm that you have independently
received that conformation from the agencies. Given that this (and other) new information was provided to us at this
late hour, with a filing due, we request an immediate response to this inquiry.

Respectfully,

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202-434-5755 | (F) 202-434-5029
lwade@wc.com | www.wc.com/lwade


From: Bostic, John (USACAN) <John.Bostic@usdoj.gov>
Sent: Monday, July 15, 2019 9:00 PM
To: Cazares, Steve <SteveCazares@dwt.com>; Wade, Lance <LWade@wc.com>; Schenk, Jeffrey (USACAN)
<Jeffrey.B.Schenk@usdoj.gov>; Leach, Robert (USACAN) <Robert.Leach@usdoj.gov>
Cc: Coopersmith, Jeff <JeffCoopersmith@dwt.com>; Gorton, Kelly <KellyGorton@dwt.com>; Byer, Ben
<BenByer@dwt.com>; McDowell, Amanda <AmandaMcDowell@dwt.com>; Chen, Michelle <MChen@wc.com>; Trefz,
                                                               1
Case 5:18-cr-00258-EJD Document 89-6 Filed 07/15/19 Page 1 of 4




                      EXHIBIT F
           Case 5:18-cr-00258-EJD Document 89-6 Filed 07/15/19 Page 2 of 4
                                                                          Suite 2400
                                                                          865 South Figueroa Street
                                                                          Los Angeles, CA 90017-2566

                                                                          Stephen A. Cazares
                                                                          213.633.8607 tel
                                                                          213.633.6899 fax

                                                                          stevecazares@dwt.com




                                           July 12, 2019


VIA EMAIL

Jeffrey B. Schenk
John C. Bostic
Robert Leach
Assistant United States Attorneys
U.S. Attorney’s Office, Northern District of California
150 Almaden Boulevard. Suite 900
San Jose, CA 95113

         Re:       United States v. Holmes and Balwani, Case No. CR-18-00258-EJD (N.D. Cal.)

Dear Counsel:

        We write on behalf of Mr. Balwani to request that the government reconsider its prior
refusal to provide the defense with copies of agent handwritten notes of witness interviews.

        On May 20, 2019, and again on June 10, 2019 when we discussed the issue before court,
the government declined to produce to the defense copies of handwritten agent notes, taken
contemporaneously during witness interviews, from which typewritten memoranda that have
been disclosed to the defense were prepared, often weeks and months after the witness
interviews. Instead, you agreed to make the agent notes available for in-person review at the
government’s offices beginning July 1, 2019. On June 12, 2019, in the United States’
Opposition to Defendants’ Motion to Compel, you advised the Court that “the government has
agreed to make available to the defense agent notes of witness interviews, so that the defense can
conduct its own review and confirm the absence of any material inconsistencies.”

       On July 10, 2019, three attorneys for Mr. Balwani, and Mr. Balwani himself, began the
review of the 848 pages of handwritten notes at the government’s offices in San Francisco. This
review identified numerous “material inconsistencies” between the notes and resulting
memoranda, thereby demonstrating why mere review of the notes in the government’s offices is
impractical and burdensome on Mr. Balwani’s right to evidence necessary and material to
preparing his defense under Rule 16 and Brady v. Maryland.

        First, review and comparison of handwritten notes (often with very difficult handwriting)
against the resulting typewritten reports and referenced exhibits used in the interviews is
extremely laborious, time-consuming, and physically demanding work. Mr. Balwani and his
4816-6375-7212v.1 0104156-000005
           Case 5:18-cr-00258-EJD Document 89-6 Filed 07/15/19 Page 3 of 4




Letter Re: Agent Notes
July 12, 2019
Page 2


three attorneys spend at least 19.5 person hours from 10 a.m. to 4 p.m., not counting a lunch
break, reviewing the notes at the government’s offices. In this time frame, we were able to get
through only a handful of notes. At this pace, even doing one full pass through all the notes will
take hundreds of hours and result merely in our own notes of agent notes of witness interviews
which would be of limited use at trial.

        Second, review of agent notes at the government’s offices increases the amount of time
and expense to Mr. Balwani to obtain access to materials necessary to the preparation of the
defense. As you know, most of Mr. Balwani’s attorneys work out of Seattle and Los Angeles,
requiring travel time and expense to review the notes at the government’s offices. Such costs
will be even more substantial for counsel to Ms. Holmes, who work out of Washington, D.C.

         Third, our initial review identified material variances between the contemporaneous,
handwritten agent notes, and the resulting typewritten memoranda previously disclosed to the
defense. Some of these variances identified in our initial review constitute impeachment and
other material subject to the government’s obligations under Brady. For example, we identified
variance between the agent notes and resulting memoranda that appear to impact alleged material
misrepresentations contained in the indictment. Thus, any requirement that Mr. Balwani identify
Brady material within the agent notes to the government in order to obtain copies of the notes for
use at trial, as the government has previously suggested, would require the disclosure of defense
strategy and work product protected by the Sixth Amendment that is not warranted by any
countervailing government interest in refusing to produce copies of notes. This reason alone
requires the government to provide copies of all agent notes to the defense.

        Fourth, our identification of Brady information in the agent notes reviewed so far requires
the government to provide copies of all of the notes to the defense because the only way to use
the information contained in the handwritten notes, which are subject to Brady, would be to
question and/or confront either the agent or witness with the notes at trial. This is not possible
using our own notes of the notes of the witness interviews. Accordingly, government failure to
provide copies of all agent notes in light of this discovery of Brady information within the notes
would undermine Mr. Balwani’s right to due process and a fair trial under Brady and the Fifth
Amendment.

        Fifth, our examination and comparison of handwritten notes with the resulting interview
memoranda has demonstrated that, given the complexity of the subject matter of this case, audio
recording of witness interview sessions would be the best practice to avoid inaccurate reporting
of witness statements going forward. For this reason, we request that the government audio
record any further witness interviews or sessions in which witnesses make statements relevant to
this case.


4816-6375-7212v.1 0104156-000005
           Case 5:18-cr-00258-EJD Document 89-6 Filed 07/15/19 Page 4 of 4




Letter Re: Agent Notes
July 12, 2019
Page 3


        Sixth, due to the volume of handwritten notes and number of witness interviews, in order
to permit tracking and verification that all handwritten notes of interviews have been disclosed to
the defense, we request an index of the notes identifying witnesses and dates of interviews.

       Finally, some of the copies of notes in the binders we reviewed on July 10 were such
poor quality copies that we could not read them at all. We request that all copies be of the best
possible quality so that we can read them.

       We look forward to your prompt response to this renewed request that the government
provide copies to the defense of all contemporaneous handwritten agent notes of interviews.

                                                     Very truly yours

                                                     Davis Wright Tremaine LLP




                                                     Stephen A. Cazares


cc:      Jeffrey B. Coopersmith
         Lance Wade (for Ms. Holmes)




4816-6375-7212v.1 0104156-000005
